Citation Nr: 1311647	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-45 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral pes planus is severe, and results in a disability picture which more nearly approximates objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Veteran's bilateral pes planus is not pronounced, nor is it manifested by extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus have not been met for the period under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, and Diagnostic Code 5276 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement for such a claim is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A January 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided the Veteran with the specific criteria for evaluating pes planus.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

During the appeal, VA has obtained VA treatment records from 2008 to the present time and provided the Veteran with two examinations in January 2009 and February 2013.  In January 2013, the Board remanded the claim to provide the Veteran with a more recent VA examination, as the Veteran had alleged a worsening of his symptoms since the last VA examination.  That is the examination that was conducted in February 2013.  There, the examiner addressed the relevant criteria for evaluating the Veteran's service-connected disability.  The Board had also requested that the RO associate the treatment records from June 2012 to the present, which records were uploaded to Virtual VA.  The Board finds the RO substantially complied with the January 2013 remand and that VA's duty to assist has been met.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record, which contains VA treatment records from 2010 to December 2012.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for pes planus in a June 1947 rating decision.  A noncompensable rating was assigned, effective February 17, 1946.  In a September 1986 rating decision, the RO increased the rating to 10 percent.  In a May 1998 decision, the Board increased the rating to 30 percent, which was effectuated in a June 1998 rating decision.  The RO assigned an effective date of July 25, 1994.  The Veteran has remained at the 30 percent rating since that time.  The Veteran filed the instant increased rating claim in November 2008.

The Veteran contends a higher rating is warranted for his service-connected bilateral pes planus, stating his symptoms have steadily progressed with tenderness and swelling.  This disability is currently rated under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5276, a 30 percent rating for bilateral pes planus is warranted for severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral pes planus (30 percent rating for unilateral pes planus) is warranted for pronounced disability, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The pertinent facts found in the evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the preponderance of the evidence is against an assignment higher than 30 percent for bilateral pes planus.  

Before addressing the clinical findings in the two VA examination reports, the Board notes the Veteran has been treated regularly at VA from 2008 to January 2013.  In reviewing these records, the Veteran was consistently treated for disabilities other than bilateral pes planus.  Additionally, when the Veteran was reporting symptoms involving his lower extremities and feet, they did not involve symptoms associated with the service-connected disability.  For example, in June 2008, the Veteran was seen with complaints of swelling in his lower extremities (due to venous insufficiency) and elongated toenails.  The examiner noted the Veteran had "no other pedal complaints at this time."  See June 2008 VA treatment record.  Similar findings were made in treatment records in October 2008, May 2009, March 2011, June 2011, and July 2011 (where the Veteran complained of symptoms involving his lower extremities but which did not involve pes planus).  See treatment records.  In the May 2009, March 2011 and June 2011 records, the examiner made a specific finding that the Veteran had no other pedal complaints at that time.  Thus, when the Veteran had an opportunity to complain of pain associated with his pes planus, he denied complaints.  Rather, these treatment records involve complaints related to venous insufficiency, cellulitis and elongated toenails.  In an October 2012 treatment record, the Veteran was undergoing a diabetic foot examination and the examiner wrote that the Veteran had "normal flat feet."  See record.  

The Board notes these facts show that the Veteran is not being treated regularly for the service-connected pes planus, nor is he complaining regularly about pes planus, but rather other disabilities that involve his lower extremities.  This is evidence against a finding that bilateral pes planus warrants a higher rating.  The Board is aware that edema was noted on the feet on several occasions; such symptom is contemplated by the 30 percent rating.  

In the January 2009 VA examination report, the examiner found that the Veteran had flexible pes planus on both feet.  There were bunion deformities, moderate pedal edema with 1+ pitting, and the feet were neurologically intact.  Muscle power was 4/5 for dorsiflexors, plantar flexors, inverters, and everters.  There were no clinical findings of pronounced disability, marked pronation, extreme tenderness, marked inward displacement or severe spasm.  There was no indication that the bilateral pes planus was not improved by orthopedic shoes or appliances.

In the February 2013 VA examination report, the examiner addressed relevant clinical findings, which showed that the evidence does not support a finding that the Veteran's symptoms, for the most part, meet the criteria for a 50 percent rating.  For example, the examiner wrote that the Veteran did not have extreme tenderness of plantar surface of one or both feet.  While there was marked pronation of the foot, the examiner noted that the condition was improved by orthopedic shoes or appliances.  The Veteran did not have inward bowing of the Achilles' tendon, nor did he have marked inward displacement and severe spasm of the Achilles tendon.  The examiner was asked if the functional impairment of an extremity, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis as to either extremity, and the examiner answered, "No."  In conclusion, the examiner found there was no change in the Veteran's flat foot condition and that the x-rays showed no change in the arch height that would indicate a change in the disability.  Such findings are evidence against entitlement to a 50 percent rating under Diagnostic Code 5276.  The examiner noted that the flatfoot condition would not prevent the Veteran from gainful employment.

The examiner noted that the Veteran lacked circulation in his feet and that he used a wheelchair and a cane for ambulating.  However, neither the Veteran nor the examiner attributed such facts to the service-connected bilateral pes planus.  In reading through the VA medical records, such symptoms and the use of an assistive device are due to disabilities other than bilateral pes planus.  Again, of record are VA treatment records covering a four-year period, and the Veteran did not seek treatment for bilateral pes planus but for other disabilities, such as venous insufficiency, where the Veteran had developed ulcers on his lower extremities (which required hospitalization), cellulitis, and diabetes.  The Board finds no basis to find that the lack of circulation in the Veteran's feet and the use of assistive devices are due to the bilateral pes planus.  

In conclusion, the Board finds that while the Veteran has one of the symptoms that fall under the 50 percent rating (marked pronation), he does not have extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and his disability is improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  In other words, the evidence does not show that the Veteran's disability picture more nearly approximates the 50 percent disability picture.

The Board considered a higher rating under other applicable rating criteria for the feet; however, there was no evidence of claw foot (Diagnostic Code 5278) and/or malunion of or nonuninon of, the tarsal or metatarsal bones (Diagnostic Code 5283).  Id.; Butts, 5 Vet. App. at 538.  The Board also considered Diagnostic Code 5284 for foot injuries, but the Veteran was already receiving the maximum 30 percent rating.  There was also no actual loss of use of the foot to warrant a 40 percent rating.  The Board finds there is no persuasive evidence of pes planus symptomatology not otherwise contemplated by Diagnostic Code 5276.  The Board finds that the Veteran's bilateral pes planus is correctly rated under Code 5276 in keeping with the overall scheme for rating disabilities.  Separate ratings for each foot for pes planus under Diagnostic Code 5284 are not warranted based on the facts of this case. 

The Board is cognizant that there has been radiographic evidence of arthritis of the feet; however, the January 2009 examiner noted that the Veteran's arthritis was consistent with the Veteran's age and did not attribute it to the service-connected disability.  

The Board has noted the Veteran's complaints of pain in his feet and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, there was no evidence limited or painful motion at any time during the appeal period.  There was also no evidence of range of motion additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

The Court has held that, when evidence of unemployability is presented, the issue of whether TDIU will be assigned, should be handled during the determination of the disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Veteran has not alleged he cannot work due to the service-connected bilateral pes planus, and the examiner made a specific finding that the service-connected disability was not the cause of the Veteran's inability to work.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral pes planus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral pes planus reasonably describe his disability level and symptomatology.  For example, in January 2009, the examiner noted the Veteran had bunion deformities, flexible pes planus, and moderate pedal edema.  These symptoms fall under the 30 percent rating.  In February 2013, the VA examiner reported the Veteran had pain on manipulation of the feet, he had swelling, and he had characteristic callosities.  These symptoms also fall squarely under the 30 percent rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


